In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                  ___________________________

                       No. 02-19-00149-CV
                  ___________________________

  MATTHEW MURRAY AND COCA-COLA REFRESHMENTS USA, INC.,
                      Appellants

                                  V.

STEPHEN WATSON AND LYNNDORA RANSOM, INDIVIDUALLY, AND ON
       BEHALF OF DESMOND JONES, DECEASED, Appellees


              On Appeal from the 352nd District Court
                      Tarrant County, Texas
                  Trial Court No. 352-290806-17


           Before Womack, J.; Sudderth, C.J.; and Gabriel, J.
                  Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered “Appellants’ Unopposed Motion to Dismiss Appeal.” We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellants must pay all costs of this appeal except costs associated with the

cross-appeal that this court has already ordered cross-appellants to pay. See Tex. R.

App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: August 27, 2019




                                           2